UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity:333-206847-05 Central Index Key Number of Issuing entity:0001694649 Bank of America Merrill Lynch Commercial Mortgage Trust 2017-BNK3 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-206847 Central Index Key Number of depositor:0001005007 Banc of America Merrill Lynch Commercial Mortgage Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable):0000740906 Wells Fargo Bank, National Association (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001541557 Morgan Stanley Mortgage Capital Holdings LLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001102113 Bank of America, National Association (Exact name of Sponsor as specified in its charter) W. Todd Stillerman(980) 388-7451 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. Banc of America Merrill Lynch Commercial Mortgage Inc. (Depositor) /s/ Leland F. Bunch III Leland F. Bunch III, President and Chief Executive Officer Dated:September 25, 2017 EXHIBIT INDEX Exhibit Number Description EX 102 Asset Data File EX 103 Asset Related Document
